                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     PIKEVILLE

CIVIL ACTION NO. 7:18-CV-109-EBA

PATRICIA LYNN TACKETT,                                                            PLAINTIFF,

V.                                      JUDGMENT

NANCY A. BERRYHILL, Acting
Commissioner of Social Security Administration,                                DEFENDANT.

       In compliance with Fed.R.Civ.P. 58, and pursuant to Sentence Four of 42 U.S.C. ' 405(g),

       IT IS HEREBY ORDERED AND ADJUDGED that:

       (1)    the administrative decision is REVERSED; and

       (2)    the above-styled action is REMANDED for further proceedings.

       Signed August 28, 2019.
